DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because the chamber assembly (101) and sleeve member(111) appear to point to the same structural element in Fig 1A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a method, apparatuses and systems for a combined temperature and pressure sensing device, however there are no methods recited in the specification or claims, and the abstract does not disclose an improvement made by the apparatuses and systems to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Combined Temperature and Pressure Sensing Device with Improved electronics protection.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shenzhen Anpeilong Technology CO., LTD., WO2019232930 (hereinafter “Shenzhen”) discloses a combined temperature and pressure sensor, comprising the following sequentially connected components: an electrical connecting member (1), a pressure sensor element (2), and a base assembly (3) . A flexible modulation circuit board (4) is provided between the pressure sensor element (2) and the electrical connecting member (1). The pressure sensor element (2) is electrically connected to the flexible modulation circuit board (4). The flexible modulation circuit board (4) is connected to a conductive extension portion (401). A bottom end of the conductive extension portion (401) is provided with a temperature sensor element (5). The flexible modulation circuit board (4) is coupled to the pressure sensor element (2) and the temperature sensor element (5), such that the flexible modulation circuit (4) processes and converts both a pressure signal and a temperature signal, and a combined temperature and pressure sensor is acquired. The invention has a simple and compact structure, is easy to mount in a test environment, and has a wide application range. The conductive extension portion (401) is mounted by means of the pressure sensor element (2) and an outer portion of the base assembly (3), and extends to a position below the base assembly (3), thereby resolving the issues in which a wiring operation for a conventional sensor is difficult to perform, is low in efficiency, and is prone to damage a wire. The invention is easy to assemble, and has high production efficiency. (Fig 2-3, Paragraph 0007-0045)
However, Shenzhen fails to disclose a sleeve member and a bellows member, wherein the bellows member is disposed in the sleeve member and houses insulator media; a first circuit board element disposed in the bellows member and encapsulated by the insulator media; a pressure sensing element disposed in the bellows member and electrically coupled to the first circuit board element; and a temperature sensing element disposed in the sleeve member and electrically coupled to the first circuit board element.
Chen US20080212917 discloses a sensing system including a sensor having an enclosure that defines a chamber, a fiber optic segment extending from outside the enclosure into the chamber, and a sequence of optical processing elements within the chamber. The elements include a fiber Bragg grating, a polarizer, a side hole fiber, and a mirror. A light source is arranged to direct light to the sensor(s). A spectral analyzer is arranged to detect light reflected back from the sensor(s). The fiber Bragg grating substantially reflects a first spectral envelope while transmitting the remainder of the optical spectrum to the polarizer and side hole fiber. The polarizer, side hole fiber, and mirror cooperate to return an optical signal within a second spectra! envelope. The characteristic wavelength of a peak in the first spectral envelope is highly sensitive to temperature and relatively weakly sensitive to pressure. The period of the optical signal within the second spectral envelope is highly sensitive to pressure and relatively weakly sensitive to temperature. The spectral analyzer measures these spectral components to simultaneously derive a measure of temperature and pressure that effectively compensates for temperature-pressure cross-sensitivity of the sensor(s). (Fig 1-5, Paragraph 0027-0045)
However, Chen fails to disclose a sleeve member and a bellows member, wherein the bellows member is disposed in the sleeve member and houses insulator media; a first circuit board element disposed in the bellows member and encapsulated by the insulator media; a pressure sensing element disposed in the bellows member and electrically coupled to the first circuit board element; and a temperature sensing element disposed in the sleeve member and electrically coupled to the first circuit board element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855